Order filed, April 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00995-CV
                                 ____________

                         JOHN TERMEER, Appellant

                                        V.

        RAMON MARTINEZ AND WENONA MARTINEZ, Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-00604


                                     ORDER

      The reporter’s record in this case was due November 15, 2013. See Tex. R.
App. P. 35.1. On January 03, 2014, this court ordered the court reporter to file the
record within 30 days. Also on January 03, 2014 Michelle Tucker informed this
court that payment arrangements had not been made for preparation of this record.
On January 22, 2014, the court reporter filed an extension stating that payment
arrangements had been made which was GRANTED IN PART until February 21,
2014. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Michelle
Tucker does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                    PER CURIAM